IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10953
                         Summary Calendar



HARDY ANTWINE; LORINE ANTWINE,

                                           Plaintiffs-Appellees,

versus

H. N. POTEET; K. L. PRYOR,

                                           Defendants-Appellants.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-1299-G

                                 June 26, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Officers H. N. Poteet and K. L. Pryor appeal the district

court’s denial of their motion for summary judgment based upon

qualified immunity.   We have jurisdiction only to the extent that
review is sought of an issue of law and not the district court’s

determination that sufficient evidence existed to create a question

of fact with respect to a material issue.        Nerren v. Livingston

Police Dep’t, 86 F.3d 469, 471-72 (5th Cir. 1996).        When facts

material to the question of qualified immunity are in



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dispute, a denial of summary judgment is appropriate.                   Mangieri v.

Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).

     The officers argue that 1) their warrantless entry into Hardy

and Lorine Antwine’s house was justified because the officers were

in hot pursuit of the Antwines’ grandson, who had evaded a lawful

detention by running into the house, 2) the officers’ use of force

against the Antwines was reasonable in light of the officers’ need

to arrest the grandson and the Antwines’ interference with the

officers’    actions,    and    3)    the   arrest   of     Lorine   Antwine     was

justified     because    she    was     interfering       with    the     officers’

apprehension of the grandson in violation of Texas Penal Code Ann.

§ 38.15(a).

     We conclude, as did the district court, that genuine issues of

material    fact    exist      such    that    we     cannot     determine       the

reasonableness     of   the    officers’    actions    as    a   matter    of    law.

Accordingly, we lack jurisdiction, and the appeal is DISMISSED.

     For    lack   of   compliance     with   the    appropriate        rules,   the

Antwines’ request for attorney fees and court costs is not properly

before this court.       See e.g., Fed. R. App. P. 39(d); 5TH CIR. R.

47.8.1.




                                        2